

116 SRES 225 ATS: Supporting the goals of International Myalgic En­ceph­a­lo­my­eli­tis/Chronic Fatigue Syndrome Awareness Day.
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 225IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Markey (for himself, Ms. Collins, Mr. Cramer, Mr. Blumenthal, Mr. Coons, Mr. Hoeven, Mr. Booker, Mr. Van Hollen, Mrs. Feinstein, Mr. King, Ms. Stabenow, Ms. Sinema, Mr. Casey, Ms. Harris, and Ms. Warren) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the goals of International Myalgic En­ceph­a­lo­my­eli­tis/Chronic Fatigue Syndrome
			 Awareness
			 Day.
	
 Whereas the National Academy of Medicine (referred to in this preamble as NAM), formerly known as the Institute of Medicine, has found Myalgic Encephalomyelitis/Chronic Fatigue Syndrome (referred to in this preamble as ME/CFS) to be a serious, chronic, complex, and systemic disease that frequently and dramatically limits the activities of affected patients;
 Whereas between 836,000 and 2,500,000 individuals of all ages, races, and sexes in the United States are believed to be afflicted with ME/CFS, with millions more afflicted by ME/CFS worldwide, and the vast majority of individuals with ME/CFS are undiagnosed or misdiagnosed;
 Whereas ME/CFS is approximately 4 times more prevalent in women than in men; Whereas ME/CFS is a chronic disease with no known cure and leaves 1/4 of individuals with ME/CFS housebound or bedbound for extended periods of time;
 Whereas 50 to 75 percent of individuals with ME/CFS cannot work or attend school; Whereas medical expenses and lost productivity related to ME/CFS cost the economy of the United States an estimated $17,000,000,000 to $24,000,000,000 annually;
 Whereas the cause of ME/CFS is unknown, there is no diagnostic test for ME/CFS, and there is no treatment for ME/CFS that is approved by the Food and Drug Administration;
 Whereas NAM has noted a paucity of research on ME/CFS and that more research is essential; Whereas the Centers for Disease Control and Prevention has called ME/CFS America’s Hidden Health Crisis;
 Whereas individuals with ME/CFS struggle to find doctors to care for them, and ME/CFS is included in less than 1/3 of medical school curricula;
 Whereas, in recognition of the dearth of research on ME/CFS and the profound impact that the disease has on individuals with ME/CFS and their loved ones and caretakers, the National Institutes of Health (referred to in this preamble as the NIH) is committed to unraveling the underlying biologic cause(s) of ME/CFS as swiftly as possible, and promoting research that will inform the development of effective strategies for treatment and prevention of this devastating condition;
 Whereas, in 2017, 11 Institutes at the NIH and the Office of the Director of the NIH contributed more than $7,000,000 in grants to assist in establishing Collaborative Research Centers and a Data Management Coordinating Center to improve the coordination of ME/CFS research and help accelerate understanding of ME/CFS; and
 Whereas, in 2019, May 12 is recognized as International ME/CFS Awareness Day: Now, therefore, be it
	
 That the Senate— (1)supports the goals of International Myalgic Encephalomyelitis/Chronic Fatigue Syndrome Aware­ness Day;
 (2)recognizes and affirms the commitment of the United States to— (A)supporting research and medical education for Myalgic Encephalomyelitis/Chronic Fatigue Syndrome; and
 (B)promoting awareness among health professionals and the public about Myalgic En­ceph­a­lo­my­eli­tis/Chronic Fatigue Syndrome; and
 (3)recognizes the continued importance of— (A)health care professionals and medical researchers who care for individuals with Myalgic Encephalomyelitis/Chronic Fatigue Syndrome; and
 (B)those who work to discover the cause of, and develop and improve diagnosis of, treatments for, and a cure for, Myalgic En­ceph­a­lo­my­eli­tis/Chronic Fatigue Syndrome.
				